IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

FILED

Clerk, U S District Court
District Of Montana
Billings

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 18-96-BLG-SPW
Plaintiff,
vs.
JAMES FRANKLIN ORDER
SCHLENSKER,
Defendant.

 

 

The United States has filed an Unopposed Motion for Dismissal of

Forfeiture Proceedings (Doc. 33). For good cause being shown,

IT IS HEREBY ORDERED, that the forfeiture action in the above-captioned

case is DISMISSED with prejudice.

DATED this a “day of October, 2019.

Lucerne? htt

SUSAN P. WATTERS
United States District Court Judge
